Citation Nr: 1503413	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  06-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.

The matter of entitlement to service connection for a psychiatric disability comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2009, the Board remanded the claim for additional development. 

In an April 2011 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder, to include PTSD. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a September 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.

In March 2012, the Board remanded the issue of entitlement to service connection for a psychiatric disorder for additional development.  

Also, in a March 2013 rating decision, the RO denied a rating in excess of 40 percent and denied entitlement to a TDIU.  Thereafter, in May 2013, the Veteran submitted a notice of disagreement as to that denial.  

In October 2013 correspondence from the Veteran, she raised the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  However, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.

Lastly, the Board notes that the Veteran's appeal as to the issue of entitlement to payment or reimbursement for unauthorized medical expenses will be decided in a separate decision.  

REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's March 2012 remand instructions, the Veteran was provided with a VA examination in May 2012 with a supplemental opinion in November 2012  to address the etiology of any diagnosed psychiatric disorder.  

In a May 2012 VA mental disorders VA examination report, a VA psychologist diagnosed the Veteran with anxiety disorder and dysthymic disorder.  When asked whether it was possible to differentiate what symptoms were attributable to each diagnosis, the VA psychologist stated that her anxiety, including symptoms related to trauma exposure were due to anxiety disorder.  Specifically, she experienced nightmares and sleep disturbance.  Dysphoria was due to depressive disorder, and also related to depression was the occasional inability to function daily, including taking care of personal hygiene.  The VA psychologist stated that it was not possible to reliably parcel out which portion of social and occupational impairment was due to depression or due to anxiety disorder.  To attempt to do so would be resorting to mere speculation.  The psychologist opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The psychologist stated that the Veteran did not meet full criteria for PTSD pursuant to the DSM-IV TR.  However, she had some PTSD symptoms, which therefore qualified her for a diagnosis of anxiety disorder.  The problem in this case was the Veteran's history, which was marked by nearly five years of sexual molestation between the ages of 9 and 13 by her stepfather; a gang rape days after her eighteenth birthday; a self-reported abusive marriage over 20 years in which her husband allegedly physically, emotionally, and sexually abused her, in her words by withholding sex.  Without resorting to speculation, it was impossible to assign causality for anxiety disorder or depression, to one particular stressor or set of stressors.  On interview, the Veteran indicated that her depression dated back to her childhood and coincided with her step-father's sexual abuse.  The examiner found that the Veteran's report regarding the in-service sexual assault seemed credible.  

In a November 2012 supplemental opinion, the VA psychologist again reviewed the records including medical reports from 1976.  The psychologist stated that his opinion remained the same.  Conservatively, he would say that given the Veteran's  problematic pre-military history including, but not limited to, the sexual assault and childhood molestations, it was impossible to determine whether her current psychological disorders were the result of alleged military sexual trauma.  The notes from 1976 also did not, in the examiner s opinion, suggest possible sexual assault.  

The Board finds that the above opinions are incomplete as the examiner did not address a January 1975 service treatment record in which the Veteran was seen for possible vaginal warts and where she stated that "she would like to discuss her nervous problem."  In addition, the VA psychologist did not reconcile a lack of a PTSD diagnosis with a January 2010 VA examiner who diagnosed PTSD with depression.  Lastly, the examiner's finding that related to the Veteran's depression was her occasional inability to function daily including taking care of personal hygiene reasonably raises the issue of whether the Veteran has depression related to her service-connected disabilities as the record shows that her service-connected lumbar spine disability has impacted daily functioning.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be obtained).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In light of the above, the Board find that there is insufficient medical evidence of record to make a decision on the claim and believes it is necessary to have a VA psychiatrist perform an additional examination and provide an opinion regarding the etiology of any diagnosed psychiatric disability, that considers all the evidence of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).

The Board further notes that in the March 2012 remand, the Board requested to obtain any VA outpatient treatment records dated since January 2011.  While VA medical records from VA facilities in Florida have been obtained, the record shows that the Veteran received mental health treatment at VA medical facilities in Missouri.  A May 2012 VA mental disorders examination shows that the Veteran stated she received both individual and group psychotherapy at the Truman VA Hospital in Columbus, Missouri.  Records from Missouri VA facilities are not of record and must be obtained on remand.  In addition, all outstanding VA medical records from Florida VA medical facilities dated from May 2012 to the present must be obtained and associated with the record.  

Finally, the Board notes that no supplemental statement of the case was issued after additional development was performed pursuant to the Board's March 2012 remand instructions.  38 C.F.R. § 19.31(b)(1) (2014). 

There must be substantial compliance with the terms of a Board remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.

With regard to the claims of entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine and entitlement to a TDIU, the Veteran, through the representative, submitted a statement in May 2013 that disagreed with the March 2013 rating decision.  The Veteran's May 2013 statement is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand those issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issues of entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine and entitlement to TDIU.  Inform the Veteran of her appeal rights and that she must file a timely substantive appeal if she desires appellate review.

2.  Notify the Veteran of what evidence is needed to support a claim for secondary service connection.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 4398 (1995).

3.  Associate all outstanding VA medical records from VA medical facilities in Florida since May 2012 and in Missouri since January 2011, to include Truman Hospital, with the claims file.

3.  Then, schedule the Veteran for a VA examination, by a medical doctor psychiatrist.  The psychiatrist must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including psychiatric testing should be obtained.  The examiner must reconcile the January 2010, May 2012, and November 2012 VA opinions of record with the opinion provided.  The examiner should provide the following information:

a) Provide a full multiaxial diagnosis pursuant to DSM-IV and a diagnosis pursuant to DSM-5.  Specifically state whether each criterion for a diagnosis of PTSD is met under both sets of criteria.

b) If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service including the reported assault in service.  The examiner should specifically make a finding as to whether there are factors to support the finding that the reported personal assault in service occurred, and should comment upon the service medical records reporting possible genital warts in January 1975 and the Veteran's concern regarding a nervous problem, and of rectal bleeding for two weeks in June 1976.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate her account of the stressor incident.

c) If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including the reported assault in service. 

d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability was caused by the service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  

e) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

f) The examiner should specifically state for each diagnosis whether there is clear and unmistakable evidence that any psychiatric disorder existed prior to service and, if so, whether any psychiatric disorder was aggravated beyond the natural progression of the disorder by the Veteran's active service, including by the reported assault in service.

4.  Then, readjudicate the claim, to include consideration of secondary service connection.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

